USCA11 Case: 20-11150    Date Filed: 02/25/2021   Page: 1 of 19



                                                     [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 20-11150
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 4:18-cv-00125-RSB-CLR



MAGGIE TSAVARIS,
                                                           Plaintiff-Appellant,

                                  versus

SAVANNAH LAW SCHOOL, LLC,
a Georgia Limited Liability Company,
JOHN MARSHALL LAW SCHOOL, LLC,
a Delaware Limited Liability Company,
JOHN MARSHALL LAW SCHOOL,
a Georgia Corporation,
JMLS 1422, LLC,
a Delaware Limited Liability Company,
MICHAEL C. MARKOWITZ,
individually, et al.,
                                                         Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                            (February 25, 2021)
          USCA11 Case: 20-11150        Date Filed: 02/25/2021     Page: 2 of 19



Before JILL PRYOR, LUCK, and TJOFLAT, Circuit Judges.

PER CURIAM:

      This appeal arises from an age discrimination action filed by law professor

Maggie Tsavaris against her former employer Savannah Law School, LLC and its

parent John Marshall Law School, LLC (“SLS”).1 The United States District

Court for the Southern District of Georgia granted summary judgment in favor of

the schools and this appeal followed. For the following reasons, we affirm the

District Court’s decision to grant summary judgment.

                                                I.

                                                A.

      Tsavaris began teaching at SLS in 2013 as a tenure-track associate professor.

At SLS, tenure-track professorships are “probationary,” meaning the law school

decides whether to continue the professor’s employment on an annual basis. A

professor becomes eligible for tenure after six years of service.

      Reappointment procedures for tenure-track professors are governed by

SLS’s Faculty Handbook. The Handbook vests the authority of reappointment

with the law school’s dean, Malcolm Morris. This authority is customarily



      1
         Tsavaris also sued Malcolm Morris, Michael Markovitz, John Marshall Law School,
and JMLS1422. The District Court granted summary judgment in favor of all Defendants, but
Tsavaris challenges only the summary judgment entry for Savannah Law School, LLC and John
Marshall Law School, LLC. We refer to them collectively as “SLS.”

                                            2
         USCA11 Case: 20-11150        Date Filed: 02/25/2021   Page: 3 of 19



exercised “through recommendations to the Dean by the Retention, Promotion, and

Tenure Committee [“RPT Commitee”] after careful evaluation of the faculty

member’s performance.” When, however, a professor’s “job performance is

inadequate,” the Handbook allows the Dean to simply “choose not to reappoint”

the professor.

      To aid the Dean in deciding whether to reappoint a probationary professor,

the Handbook outlines a procedure for the RPT Committee to evaluate the

professor and make a recommendation to the Dean. Each year, the RPT

Committee “evaluate[s] all aspects of the faculty member’s performance with

regard to scholarship, teaching, community service, professional conduct, and

other aspects of the faculty member’s professional duties. The evaluation will

include, among other things, class visitations and analysis of the [faculty

member’s] submitted scholarship.” The RPT Committee then submits a written

recommendation to the Dean about whether the professor should be reappointed.

      SLS reappointed Tsavaris as an associate professor each year until 2017. In

January of that year, the RPT Committee recommended that Morris reappoint

Tsavaris for the 2017–2018 academic year. A few weeks later, however, the RPT

Committee sent Morris a memorandum stating that it “had not yet read” Tsavaris’

student evaluations for the fall semester at the time it evaluated Tsavaris’

performance and recommended her reappointment. The student evaluations, which


                                          3
           USCA11 Case: 20-11150      Date Filed: 02/25/2021   Page: 4 of 19



the RPT Committee had since read, “raise[d] some concerns” that it thought Morris

may wish to address with Tsavaris. Specifically, “the evaluations . . . contain[ed] a

number of [] negative comments and Scantron responses.” The memorandum

concluded that “[w]e think student evaluations are valuable but should be taken

with a grain of salt,” especially for legal writing classes (which Tsavaris taught).

      Shortly after receiving the Committee’s memorandum, Morris visited

Tsavaris’ classroom to observe her teaching as he had done on two previous

occasions. Morris was displeased with the quality of Tsavaris’ teaching and, after

reading Tsavaris’ student evaluations, found that many of her students felt

similarly. Morris said Tsavaris’ teaching was “the worst [he] had ever seen at the

school.”

      On January 18, 2017, Morris told Tsavaris that he was considering not

reappointing her for the 2017–2018 academic year. At Tsavaris’ request, Morris

sent Tsavaris a letter explaining his reasons. His reasons were twofold.

      First and foremost, Morris was considering not reappointing Tsavaris

because the teaching performance he observed from her fell short of the standard

of “strong teaching” described in the Faculty Handbook. Morris observed “almost

no interaction with the students” when he visited Tsavaris’ classroom. “[I]n one

instance almost the entire class involved little more than [Tsavaris] reading from a

book and explaining . . . what the author was conveying and why it was useful


                                           4
         USCA11 Case: 20-11150       Date Filed: 02/25/2021    Page: 5 of 19



information.” “Given your prior teaching experience,” the letter continues, “one

would expect your teaching to be closer to being ‘excellent’ or ‘good’ at this time.”

      Second, Tsavaris’ student evaluations confirmed Morris’ impression of her

teaching. Over half of the students in her legal writing class indicated that Tsavaris

“did not hold their attention in class nor ma[ke] good use of class time.” In her

pretrial advocacy course, one third of students said she “did not hold their

attention” and over one third said she “did not make use of class time.” Morris

concluded that these evaluations “confirm my view that the students are not

engaged effectively in the class.”

      Tsavaris responded to Morris’ reasons in a letter on January 27, 2017. She

explained that a drug she was taking for pain was interfering with her teaching

ability. She assured Morris that the unsatisfactory teaching he had observed was

due to the drug and informed him that she had stopped taking it “so that [she

could] return to being an excellent professor.” Tsavaris also addressed several

negative student evaluations, either conceding the criticisms and pledging to

improve or rebutting them.

      On January 31, 2017, Morris sent Tsavaris a letter informing her that he

would not be reappointing her for the 2017–2018 academic year and that her

employment with SLS would terminate on July 31, 2017. Morris reiterated that




                                          5
          USCA11 Case: 20-11150       Date Filed: 02/25/2021    Page: 6 of 19



“the primary but not exclusive reason for the decision is my evaluation of your

teaching.”

      After terminating Tsavaris, Morris hired two associate professors—Mark

Hoch and Lauren Knight—to teach the legal writing courses Tsavaris had taught.

Tsavaris estimates that Hoch is in his fifties and Knight in her thirties.

                                                B.

      On May 25, 2018, Tsavaris sued SLS in the United States District Court for

the Southern District of Georgia. Her complaint alleged, among other things, that

SLS’s decision not to reappoint her was based on her age (which was sixty), in

violation of the Age Discrimination in Employment Act, 29 U.S.C. §§ 621–634

(“ADEA”).

      After discovery, SLS moved for summary judgment, arguing that Tsavaris’

age discrimination claim failed as a matter of law because (1) there was no direct

evidence of discriminatory animus and (2) Tsavaris failed to show a similarly

situated comparator.

      The District Court recognized that an ADEA plaintiff can withstand

summary judgment in three potential ways: (1) through direct evidence of age

discrimination; (2) the McDonnell Douglas framework; or (3) by otherwise

presenting a “convincing mosaic of circumstantial evidence that warrants an

inference of intentional discrimination.”


                                            6
         USCA11 Case: 20-11150          Date Filed: 02/25/2021   Page: 7 of 19



      The Court found that the evidence Tsavaris called “direct” at most suggested

discrimination and was therefore circumstantial. As to the McDonnell Douglas

framework, the Court found that Tsavaris established a prima facie case of age

discrimination but concluded that she failed to show that SLS’s proffered reason

for her nonrenewal (her inadequate teaching performance) was pretext. Finally,

the Court concluded that Tsavaris failed to present a convincing mosaic of

circumstantial evidence because, once again, she failed to show pretext.

      On appeal, Tsavaris argues the District Court erred in holding that she did

not (1) present direct evidence; (2) show pretext; or (3) establish a convincing

mosaic of circumstantial evidence. We reject Tsavaris’ arguments and affirm the

District Court.

                                            II.

      We review de novo a district court’s order granting summary judgment,

viewing all evidence and drawing all reasonable inferences in favor of the

non-moving party. Vessels v. Atlanta Indep. Sch. Sys., 408 F.3d 763, 767 (11th

Cir. 2005). Summary judgment is appropriate when the record shows that there is

no genuine issue as to any material fact and the movant is entitled to judgment as a

matter of law. Fed. R. Civ. P. 56(a).

      Under the ADEA, it is unlawful for an employer “to fail or refuse to hire or

to discharge any individual or otherwise discriminate against any individual with


                                            7
         USCA11 Case: 20-11150       Date Filed: 02/25/2021    Page: 8 of 19



respect to his compensation, terms, conditions, or privileges of employment,

because of such individual’s age.” 29 U.S.C. § 623(a)(1). To prevail on an ADEA

claim, an employee must show that age was the but-for cause of the adverse

employment action. Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177 (2009).

      As the District Court correctly noted, an ADEA plaintiff may withstand

summary judgment in three potential ways: (1) through direct evidence of age

discrimination; (2) by carrying her burden under the McDonnell Douglas

framework; (3) or by otherwise presenting a “convincing mosaic of circumstantial

evidence that warrants an inference of intentional discrimination.” We consider

each in turn.

                                         A.

       When an ADEA plaintiff presents direct evidence of age discrimination,

summary judgment is improper. Merritt v. Dillard Paper Co., 120 F.3d 1181,

1189 (11th Cir. 1997). We have defined direct evidence as evidence reflecting a

discriminatory attitude correlating to the discrimination complained of by the

employee. Damon v. Fleming Supermarkets of Fla., Inc., 196 F.3d 1354, 1358

(11th Cir. 1999). “[T]he evidence must indicate that the complained-of

employment decision was motivated by the decision-maker’s ageism.” Id. at

1358–59 (emphasis in original). Thus, “only the most blatant remarks, whose

intent could be nothing other than to discriminate on the basis of age will constitute


                                          8
         USCA11 Case: 20-11150        Date Filed: 02/25/2021    Page: 9 of 19



direct evidence.” Id. at 1359 (quotation marks omitted). The quintessential

example is “a management memorandum saying, ‘Fire Earley—he is too old.’” Id.

(quoting Earley v. Champion Intern. Corp., 907 F.2d 1077, 1081 (11th Cir. 1990)).

      Conversely, evidence that merely “suggests discrimination” and “leav[es]

the trier of fact to infer” it is not direct evidence. Earley, 907 F.2d at 1081–82

(emphasis in original). The same is true of evidence that is “subject to more than

one interpretation.” Merritt, 120 F.3d at 1189.

      We agree with the District Court that Tsavaris failed to present direct

evidence of age discrimination. Tsavaris argues that Morris’ deposition testimony

is direct evidence that he chose not to renew her because of her age. Specifically,

she points to Morris’ statement that the professors whose employment he chose to

renew for 2017–2018 were “younger in time [than Tsavaris], so . . . to the extent

there were issues, they had opportunities to correct them.”

      Tsavaris admits, however, that Morris’ statement is ambiguous. By

“younger in time,” Morris could have been referring to the professors’ ages, which

would amount to a direct admission that he chose not to renew Tsavaris because

she was older than other professors. On the other hand, he could have meant that

Tsavaris had more experience as a law professor than the others and therefore less

time to improve before becoming eligible for tenure. Only the former would

amount to direct evidence of age discrimination. See Hazen Paper Co. v. Biggins,


                                           9
         USCA11 Case: 20-11150      Date Filed: 02/25/2021   Page: 10 of 19



507 U.S. 604, 612, S. Ct. 1701, 1706 (1993) (while an employee can act based on

characteristics that are correlated with age, the employer must “focus on those

factors directly” and may not “rely on age as a proxy”). By admitting this

ambiguity, Tsavaris defeats her argument that the statement is direct evidence,

since direct evidence must not be “subject to more than one interpretation.”

Merritt, 120 F.3d at 1189.

      We conclude, therefore, that the District Court correctly found that Tsavaris’

case was based only on circumstantial evidence.

                                         B.

      When a plaintiff attempts to prove her case using only circumstantial

evidence, we generally apply the burden-shifting framework established by the

Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S. Ct.

1817 (1973), and Texas Department of Community Affairs v. Burdine, 450 U.S.

248, 101 S. Ct 1089 (1981). Chapman v. AI Transp., 229 F.3d 1012, 1024 (11th

Cir. 2000) (en banc). This framework puts the initial burden on the plaintiff to

establish a prima facie case of retaliation. McDonnell Douglas, 411 U.S. at 802,

93 S. Ct. at 1824; Eskra v. Provident Life and Acc. Ins. Co., 125 F.3d 1406, 1411

(11th Cir. 1997). Once the plaintiff establishes a prima facie case, the burden of

production shifts to the defendant employer, who must articulate a legitimate,

nondiscriminatory reason for the challenged employment action. Eskra, 125 F.3d


                                         10
         USCA11 Case: 20-11150       Date Filed: 02/25/2021    Page: 11 of 19



at 1411. If the defendant articulates one or more such reasons, the plaintiff must

produce evidence sufficient for a reasonable factfinder to conclude that the reasons

given by the employer were pretext and that the real reason was discriminatory.

Id.; St. Mary’s Honor Ctr. v. Hicks, 509 U.S. 502, 507–08, 113 S. Ct. 2742, 2747–

48 (1993).

      To show pretext, the plaintiff may demonstrate “such weaknesses,

implausibilities, inconsistencies, incoherencies, or contradictions in the employer’s

proffered legitimate reasons for its action that a reasonable factfinder could find

them unworthy of credence.” Alvarez v. Royal Atl. Dev., 610 F.3d 1253, 1265

(11th Cir. 2010) (quotation marks omitted). Simply introducing evidence of

discriminatory animus unconnected to the employer’s proffered reasons is

insufficient. See Crawford v. City of Fairburn, Ga., 482 F.3d 1305, 1309 (11th

Cir. 2007).

      The District Court found that Tsavaris established a prima facie case of age

discrimination and SLS does not cross-appeal the issue. Therefore, the only

question before us is whether Tsavaris introduced sufficient evidence to show that

SLS’s reason for her nonrenewal was pretext and that the real reason was

discriminatory.

      We agree with the District Court that Tsavaris failed to show that SLS’s

proffered reason for her nonrenewal was pretext. SLS’s primary explanation for


                                          11
         USCA11 Case: 20-11150       Date Filed: 02/25/2021   Page: 12 of 19



Tsavaris’ nonrenewal was that Morris had personally observed Tsavaris’ teaching

and found it wanting for a professor of Tsavaris’ experience. To a lesser extent,

Morris’ decision was also based on negative student evaluations of Tsavaris’

teaching. By our count, Tsavaris makes six separate pretext arguments. We

address and reject each in turn.

      First, Tsavaris attempts to show pretext by arguing that Morris’ deposition

testimony contradicts SLS’s proffered explanation, showing that the real reason

behind her nonrenewal was her age. Specifically, she points to Morris’ statement

that, when making employment decisions, he “takes into context whether these are

young professors who are first starting out and getting their legs firm in the ground

or if these are seasoned professors who . . . should have matured at this point in

their careers.”

      While we have recognized that “an employer’s failure to articulate clearly

and consistently the reason for an employee’s discharge may serve as evidence of

pretext,” Hurlbert v. St. Mary’s Health Care Sys., Inc., 439 F.3d 1286, 1298 (11th

Cir. 2006), we are unpersuaded that Morris’ testimony contradicts SLS’s proffered

explanation or in any way supports an inference of discrimination. Immediately

after the statement, Morris was asked whether “youth makes a difference” in his

evaluations. Morris responded “[e]xperience makes a difference,” and clarified

that he meant “young in terms of years . . . in the profession.” Thus, Morris’


                                          12
           USCA11 Case: 20-11150         Date Filed: 02/25/2021       Page: 13 of 19



testimony shows only that he considered professors’ experience levels, not their

ages, in evaluating their performance. This is permissible under the ADEA and

perfectly consistent with SLS’s proffered explanation. See Hazen Paper, 507 U.S.

at 611, 113 S. Ct. at 1706–07 (recognizing that “an employee’s age is analytically

distinct from his years of service”).

       Second, Tsavaris attempts to show pretext by arguing that SLS treated her

differently than similarly situated comparators. Tsavaris specifically points to her

colleague Shakira Pleasant, who was renewed even though she had performance

evaluations that were at least as negative as Tsavaris’. 2

       Even if we assume that disparate treatment of similarly situated comparators

is sufficient to establish pretext, Tsavaris’ argument fails because Pleasant was not

similarly situated. We have required comparators to be “similarly situated in all

material respects.” Lewis v. City of Union City Ga., 918 F.3d 1213, 1218 (11th

Cir. 2019) (en banc). Though a “comparator[] need not be the plaintiff’s

doppelganger[],” she will ordinarily “share the plaintiff’s employment or


       2
         Tsavaris also relies on the deposition testimony of her colleague Marc Roark to
establish disparate treatment of additional comparators. Roark stated that the “RPT committee
observed younger . . . professors who raised greater concerns for classroom effectiveness than
Professor Tsavaris.” Although the RPT Committee reported these concerns to SLS’s Associate
Dean, the professors were nonetheless renewed for the 2017–2018 academic year. Because the
record does not specifically identify who these professors were, Tsavaris cannot rely on them as
similarly situated comparators. See Jackson v. BellSouth Telecomm., 372 F.3d 1250, 1274 (11th
Cir. 2004) (rejecting “non-specific claims of disparate treatment” that “failed to identify any
specific” individuals).


                                              13
           USCA11 Case: 20-11150          Date Filed: 02/25/2021       Page: 14 of 19



disciplinary history.” Id. at 1226–27 (citation omitted). Put another way, “a

plaintiff and her comparators must be sufficiently similar, in an objective sense,

that they ‘cannot reasonably be distinguished.’” Id. at 1227 (quoting Young v.

United Parcel Serv., Inc., 575 U.S. 206, 135 S. Ct. 1338, 1355 (2015)).

       Pleasant’s situation was materially distinct from Tsavaris’ in at least three

respects. First, Pleasant had not been teaching at SLS as long as Tsavaris had. 3

Morris testified that this was an important consideration in evaluating professors

and deciding whether to renew their employment, and it is not for this Court to say

otherwise. See Damon, 196 F.3d at 1361 (“We are not in the business of adjudging

whether employment decisions are prudent or fair.”) Second, the RPT Committee

sent a memo to Morris highlighting Tsavaris’ negative student evaluations.

Neither Pleasant nor any other professor was singled out in a similar manner.

Third, after receiving the RPT Committee’s memo, Morris personally observed

Tsavaris’ teaching and concluded it was the worst he had seen at SLS. There is no



       3
         Tsavaris argues there is a genuine issue of fact as to whether she had more teaching
experience than Pleasant. She gives two reasons. First, while she admits she began teaching at
SLS one year before Pleasant, she argues that this one year is insignificant because she did not
receive any training for the first semester. Second, she notes that Pleasant was paid a higher
salary than she was. According to Tsavaris, this creates an issue of fact as to whether she was
more experienced.
        These points are insufficient to overcome the undisputed fact that Tsavaris was a more
senior SLS professor than Pleasant. That Tsavaris received no formal training for a semester and
was paid less than Pleasant is immaterial to the issue.


                                               14
         USCA11 Case: 20-11150      Date Filed: 02/25/2021   Page: 15 of 19



indication in the record that Morris observed a comparable teaching performance

from Pleasant. For these reasons, Tsavaris failed to establish that Pleasant was a

similarly situated comparator, and we accordingly reject her pretext argument.

      Third, Tsavaris argues that pretext follows from the fact that she was the

oldest professor at SLS and the only professor that SLS has ever chosen not to

renew. She also notes that, according to her colleague Marc Roark, Morris’

decision not to renew Tsavaris was “highly unusual[] [and] non-transparent.”

      The logic of Tsavaris’ pretext argument seems to be that suspicious

circumstances surrounding an employment decision undermine the employer’s

proffered explanation for the decision. Such an argument flatly contradicts the

principle that “[s]imply introducing evidence of discriminatory animus

unconnected to the employer’s proffered reasons is insufficient to establish

pretext.” Crawford, 482 F.3d at 1309. We therefore reject the argument.

      Fourth, Tsavaris argues that Morris routinely failed to observe standard

procedures prescribed by the Faculty Handbook in deciding whether to renew SLS

professors and that this shows pretext. Specifically, Morris disregarded the RPT

Committee’s recommendations in favor of his own “biased and discriminatory

judgment,” resulting in favorable treatment of younger professors over older ones.

      We have recognized that “an employer’s deviation from its own standard

procedures may serve as evidence of pretext.” Hurlbert, 439 F.3d at 1299. Here,


                                         15
         USCA11 Case: 20-11150       Date Filed: 02/25/2021    Page: 16 of 19



however, Morris acted in accordance with the Faculty Handbook’s procedures.

The Handbook gives Dean Morris alone the authority to make reappointment

decisions. And when a professor’s performance is inadequate, the Handbook

allows the Dean to “choose not to reappoint” the professor regardless of what the

RPT Committee recommends. Tsavaris’ argument is therefore without merit.

      Fifth, Tsavaris attempts to show pretext by directly rebutting Morris’

judgment that she was a poor teacher. In some cases, we have said this is a valid

way to show pretext when an employer’s proffered reason for a decision is the

employee’s alleged poor performance. See, e.g., Damon, 196 F.3d at 1364–65

(employee demonstrated pretext by introducing evidence creating a “genuine

dispute of material fact as to his job performance”).

      Assuming this theory of pretext applies in the present case, we find that

Tsavaris failed to introduce evidence sufficient to create a genuine issue of fact as

to her teaching performance. In support of her argument, she relies chiefly on the

letter she sent Morris after he warned her that he was considering not renewing her

employment. In that very letter, however, Tsavaris admitted that her performance

had been lackluster and pledged to do better. And, in any case, we require more

than an employee’s subjective disagreement with her employer’s assessment of her

performance to establish pretext. See Chapman, 229 F.3d at 1030 (“A plaintiff is

not allowed to . . . substitute his business judgment for that of the employer.”);


                                          16
         USCA11 Case: 20-11150      Date Filed: 02/25/2021   Page: 17 of 19



Combs v. Plantation Patterns, 106 F.3d 1519, 1543 (11th Cir. 1997) (“[A] plaintiff

may not establish that an employer’s proffered reason is pretextual merely by

questioning the wisdom of the employer’s reason.”); Elrod v. Sears, Roebuck &

Co., 939 F.2d 1466, 1470 (11th Cir. 1991) (“Federal courts do not sit as a super-

personnel department that reexamines an entity’s business decisions. . . . Rather,

our inquiry is limited to whether the employer gave an honest explanation of its

behavior.” (quotation marks omitted)).

      Finally, Tsavaris argues that Morris did not verify Tsavaris’ experience level

before deciding not to renew her employment, and that this shows that SLS’s

explanation that she was performing poorly for her experience level is pretext.

      We reject Tsavaris’ argument because it is flatly contradicted by the record.

Far from showing that Morris assumed that Tsavaris had a certain experience level

merely because of her age, the record shows that he requested and received a list of

SLS’s probationary professors and the dates on which they would be eligible for

tenure a few months before Tsavaris’ nonrenewal. Morris, therefore, did not have

to assume Tsavaris’ experience level.

      In sum, Tsavaris failed to show that SLS’s proffered reason for not renewing

her employment was pretext. The District Court therefore properly concluded that

Tsavaris failed to carry her burden under the McDonnell Douglas framework.

                                         C.


                                         17
         USCA11 Case: 20-11150      Date Filed: 02/25/2021    Page: 18 of 19



      Notwithstanding a plaintiff’s failure to establish a prima facie case of

discrimination under McDonnell Douglas, she may survive summary judgment if

she presents a convincing mosaic of circumstantial evidence that creates a triable

issue about the employer’s discriminatory intent. Smith v. Lockheed-Martin Corp.,

644 F.3d 1321, 1328 (11th Cir. 2011). A plaintiff may establish a

convincing mosaic with evidence that demonstrates, among other things: (1)

suspicious timing, ambiguous statements, and other bits and pieces from which an

inference of discriminatory intent might be drawn; (2) systematically better

treatment of similarly situated employees; and (3) that the employer’s justification

is pretextual. Lewis v. City of Union City, Ga., 934 F.3d 1169, 1185 (11th Cir.

2019).

      We agree with the District Court that Tsavaris failed to present a convincing

mosaic of circumstantial evidence sufficient to preclude summary judgment. For

the most part, Tsavaris relies on the same evidence to establish a mosaic as she

does to show pretext. Those arguments fail under Smith for the same reasons they

fail under McDonnell Douglas.

      The strongest evidence for Tsavaris still only gets her halfway there. Her

colleague Roark stated in an affidavit that Morris told the RPT Committee in

September 2016—four months before he observed her teaching—that he had

resolved not to renew Tsavaris’ employment for the 2017–2018 academic year.


                                         18
         USCA11 Case: 20-11150        Date Filed: 02/25/2021    Page: 19 of 19



This is strong evidence that SLS’s proffered explanation is pretext. If Morris made

up his mind to terminate Tsavaris before observing her teaching, then his

observation could not have been the basis for his decision. However, the evidence

is insufficient for a jury to make the further inference that Tsavaris’ age, rather

than some other factor, was the reason for her termination. See Springer v.

Convergys Customer Mgmt. Grp. Inc., 509 F.3d 1344, 1349 (11th Cir. 2007) (“[A]

reason is not pretext for discrimination unless it is shown both that the reason was

false, and that discrimination was the real reason.” (quotation marks omitted)).

      The District Court therefore correctly concluded that Tsavaris failed to

present a mosaic of circumstantial evidence sufficient to withstand summary

judgment.

                                          III.

      For the foregoing reasons, we affirm the District Court’s decision to enter

summary judgment for SLS.

      AFFIRMED.




                                          19